UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 000-53924 EVER THRIVE ENERGY TECHNOLOGY CO., INC. (Exact name of registrant as specified in its charter) PO Box 520255 Flushing, New York 11352 (718) 864-8972 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $.0001 par value (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) x Rule12g-4(a)(2) ¨ Rule12h-3(b)(1)(i) o Rule12h-3(b)(1)(ii) ¨ Rule15d-6 ¨ Approximate number of holders of record as of the certification or notice date: 1 Pursuant to the requirements of the Securities Exchange Act of 1934, Ever Thrive Energy Technology Co., Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: October 17, 2011 By: /s/ Lin-Chi Chu Name: Lin-Chi Chu Title: Chief Executive Officer
